IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MATTHEW RUSH AND KATHLEEN                      : No. 37 MAL 2022
MCGROGAN-RUSH,                                 :
                                               :
                    Respondents                : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
                                               :
              v.                               :
                                               :
                                               :
ERIE INSURANCE EXCHANGE,                       :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:

      Whether the decision of the three-judge panel of the Superior Court is in direct
      conflict with the Pennsylvania Supreme Court decisions in Burstein v. Prudential
      Prop. & Cas. Ins. Co., 809 A.2d 204 (Pa. 2002) and Williams v. GEICO Gov’t
      Emps. Ins. Co., 32 A.3d 1195 (Pa. 2011) and whether the Superior Court erred
      as a matter of law by finding that the “regular use exclusion” contained in
      Pennsylvania auto insurance policies violates the Pennsylvania Motor Vehicle
      Financial Responsibility Law, 75 Pa.C.S.[ ] [§] 1701, et. seq.[.]